Citation Nr: 1132952	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-18 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, Type 2 (DM), currently evaluated as 20 percent disabling, for accrued benefits purposes.  

2.  Entitlement to an increased rating for early diabetic nephropathy, currently evaluated as 30 percent disabling, for accrued benefits purposes. 

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound, for accrued benefits purposes.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1966.  The Veteran died in February 2008, and the appellant claims to be his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the above claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further development should be conducted regarding whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes, to specifically include sending the appellant a letter requesting additional information regarding any periods of separation from the Veteran prior to his death; further attempts should be made to obtain a complete copy of the Veteran's VA treatment records; and the issue of whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes should be formally adjudicated.    

The appellant contends that she is the surviving spouse of the Veteran, and as such, that she is entitled to death benefits, including accrued benefits.  Specifically, on her March 2008 claim for Dependency and Indemnity Compensation (DIC) benefits, she reported that she was the surviving spouse of the Veteran; that she lived with the Veteran continuously from the date of marriage in April 1970 to the date of his death in February 2008; and that she had not remarried since the death of the Veteran.  

Entitlement to VA benefits as a "surviving spouse" of a Veteran requires that the appellant be a person (1) of the opposite sex, (2) whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j), (3) who was the spouse of the Veteran at the time of the Veteran's death; (4) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (5) has not remarried since the death of the Veteran or lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50(b), 3.53 (2010).  

The requirement that there must be continuous cohabitation from the date of marriage to the date of the Veteran's death will be considered to have been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Moreover, temporary separations that ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  Id.  In this regard, the Board notes that a statement from the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  38 C.F.R. § 3.53(b).  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b); see also Alpough v. Nicholson, 490 F.3d 1352, 1358 (2007).  

In this case, a review of the record reveals that, contrary to the appellant's assertions, she and the Veteran did not in fact live together continuously from the date of marriage to the date of the Veteran's death.  Rather, the record reveals that the appellant and the Veteran were separated and living apart for several years at a time on several occasions over the course of their marriage, and may have been separated when the Veteran became terminally ill in September 2007.  

Specifically, a review of the record reveals that, in a March 1999 statement, the Veteran reported that he had been separated from his wife since March 1997 (i.e., for two years) and did not in any way contribute to his wife's sustenance or to the sustenance of their daughter.  

Subsequently, however, during VA treatment in June 2000, the Veteran reported that he was currently living with his wife.  Additionally, during VA treatment in June 2001, the doctor noted that the Veteran was currently living with his wife and daughter in Toa Alta, and that although the Veteran and his wife had previously been separated for three years due to marital problems (i.e., drug use, financial problems, and relationship problems), they had gotten back together four months earlier (i.e., in February 2001).  

Thereafter, at his September 2003 VA psychiatric examination, the Veteran reported that he had separated from his wife two years earlier (i.e., in approximately September 2001), and was currently living alone in Toa Alto.  

Then, during VA treatment in April 2004 and February 2005, the Veteran reported that he was again living with his wife in Toa Alto.  Moreover, during VA treatment in February 2005, the Veteran indicated that he was interested in seeking marital counseling in order to improve the situation at home.  Further, at his September 2005 VA psychiatric examination, the Veteran reported that he was living with his wife.  

Two months later, during VA treatment in November 2005, the Veteran was noted to currently be living in a rehabilitation center following a drug abuse relapse; however, the doctor noted that, at that time, the Veteran hoped to return home to live with his wife in a few months.  

Thereafter, at a September 2007 VA examination, the examiner reported that the Veteran was status-post prolonged hospitalization in the internal medicine ward, noting that his history had to be obtained from his medical records because the Veteran was unable to communicate, and although his wife was present, she was unaware of the details of the Veteran's conditions, symptoms, or treatments, and as such, was unable to provide complete and/or precise information regarding the Veteran's symptoms/complaints.  Finally, during VA hospitalization in October 2007, the doctor noted that the Veteran had been transferred to the hospital from a private nursing home.  

Based on the foregoing, the Board finds that the evidence of record is inconclusive as to whether the appellant lived with the Veteran continuously from the date of marriage to the date of the Veteran's death, except where there was a separation that was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  In this regard, the Board notes that, to date, the preliminary issue of whether the appellant is the Veteran's surviving spouse for VA compensation purposes has not been formally adjudicated.  Accordingly, before a decision is rendered in this case, the RO/AMC must first develop and adjudicate the issue of whether the appellant may properly be recognized as the surviving spouse, and, in the event that the adjudication is adverse to her, she must be notified of her appellate rights.

Insofar as the accrued benefits claims currently on appeal are inextricably intertwined with the issue of whether the appellant may properly be recognized as the Veteran's surviving spouse, the Board finds that the accrued benefits claims currently on appeal must be deferred pending the adjudication of whether the appellant may properly be recognized as the Veteran's surviving spouse.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Finally, the Board notes that a review of the record reveals that some of the Veteran's relevant VA treatment records have not yet been associated with the claims file.  Specifically, in his May 2006 claim and in a subsequent August 2007 statement that was signed by one of the Veteran's friends, it was noted that the Veteran was receiving treatment at the VA Medical Center in San Juan, the Commonwealth of Puerto Rico.  Moreover, during a September 2007 VA examination, the examiner noted that the Veteran had been hospitalized at the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, twice in July 2007 and once in August 2007.  Significantly, however, to date, no VA treatment records dated from November 2005 to December 2007, have been associated with the claims file.  Accordingly, on remand the RO/AMC should make arrangements to obtain a complete copy of the Veteran's VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In making this determination, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.1000(d)(4) ("evidence in the file at the date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must comply with the duty to notify and assist as to the issue of whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes, to specifically include sending the appellant a letter requesting additional information regarding any periods of separation from the Veteran prior to his death.  In this regard, the record reflects that the Veteran and the appellant were separated from March 1997 to March 1999 and from September 2001 to September 2003, and may have again separated between November 2005 and September 2007.  

2.  Then, obtain a complete copy of the Veteran's treatment records from the VA Medical Center in San Juan, the Commonwealth of Puerto Rico, dated from February 2005 to February 2008.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, in a rating decision, adjudicate the issue of whether the appellant may be recognized as the Veteran's surviving spouse for VA compensation purposes.  If it is determined that the appellant may not be considered the Veteran's surviving spouse, she should be notified of her appellate rights and afforded an appropriate period of time within which to respond.  If a timely notice of disagreement is filed, provide the appellant with a statement of the case, and if an adequate and timely substantive appeal is filed, return this issue to the Board.

4.  Finally, readjudicate the appellant's claims on appeal (i.e., entitlement to an increased rating for DM, currently evaluated as 20 percent disabling, for accrued benefits purposes; entitlement to an increased rating for early diabetic nephropathy, currently evaluated as 30 percent disabling, for accrued benefits purposes; entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound, for accrued benefits purposes; and entitlement to a TDIU, for accrued benefits purposes).  If the benefits sought on appeal are not granted in full, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



